Citation Nr: 0914394	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-14 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant is eligible to receive recognition as a 
Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 





INTRODUCTION

The appellant has alleged active service from April 1965 to 
October 1968, among other dates. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which found the appellant's active military 
service could not be verified.

The appellant had requested a hearing and one was scheduled 
for him before a Veterans Law Judge in September 2008.  The 
appellant failed to appear and the request is deemed 
withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that it is cognizant of the 
RO's efforts in this case.  See May 2007 Memorandum.  
Regrettably, a preliminary review of the record discloses a 
need for further evidentiary development prior to final 
appellate review.  

More specifically, it appears that there are two more 
potential service or social security numbers that has not 
been researched by the RO.  The Board notes that handwritten 
on the Questionnaire About Military Service, as received by 
the RO in October 2004 and as signed by the appellant in 
1996, is another possible service number: "305 069 986."  
Further, along the edge of the appellant's January 1996 EKG 
results, performed at the VAMC San Francisco, is a different 
social security number: "034441986."  The Board 
acknowledges the attempts by the RO to verify the appellant's 
alleged service with the other suggested service numbers.  
This series of numbers must be researched as well.

Having been put on notice of the existence of this evidence, 
VA's duty to assist the appellant extends to attempting to 
verify the appellant's status as a Veteran.  38 U.S.C.A. 
§ 3.159 (2008).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the appellant will be notified 
when further action on his part is required.

Accordingly, the case is REMANDED for the following action:

1.  Submit a records request using the 
service number 305 069 986 and the 
version of the appellant's name ("Paul 
Singh") that he has stated he used in 
service in addition to a search request 
for the social security number 034441986 
and the appellant's name as he has stated 
it was in service ("Paul Singh").  If 
no such records exist, that should be 
specifically noted in the file. 

2.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



